Case 6:21-cv-00162-ADA-JCM Document 166-1 Filed 06/24/21 Page 1 of 4




                       EXHIBIT A
      Case 6:21-cv-00162-ADA-JCM Document 166-1 Filed 06/24/21 Page 2 of 4


                                                       United States Department of Justice
                                                       United States Attorney’s Office
                                                       Western District of Texas



Faith Johnson Lowry                   601 N. W. Loop 410, Suite 600          Direct Line: (210) 384-7355
Assistant United States Attorney      San Antonio, Texas 78216               Facsimile: (210) 384-7312



                                          June 24, 2021


Paul M. Davis by email
Paul M. Davis & Associates, P.C.
3245 Main St., Suite 235, #377
Frisco, TX 75034
paul@fireduptxlawyer.com

         RE:       Salinas v. Pelosi
                   Civil Action No. 6:21-cv-00162-ADA-JCM
                   USDC, W.D. Texas (Waco Division)

Dear Mr. Davis:

        I am writing regarding the above-referenced case, which you have filed with the United
States District Court for the Western District of Texas, to inform you that you have not yet
effected service on any of the federal defendants or the United States. Because the federal
defendants and United States have not been served as required by the Federal Rules of Civil
Procedure, the federal defendants have no deadline to respond to either the First or Second
Amended Complaint, and no default may be taken against them. See, e.g., ECF Nos. 93–100.

        Under Federal Rule of Civil Procedure 4, when a federal employee is sued in their
official and individual capacities, as in the First Amended Complaint, a party must serve the
United States and also serve the officer or employee under Rule 4(e) (for individuals in the
United States), (f) (for individuals in a foreign country), or (g) (for individual minors or
incompetent persons). (When a federal employee is sued only in their individual capacity, as in
the Second Amended Complaint, both the United States and the federal employee must be
served. Fed. R. Civ. P. 4(i)(3).) An individual may be served by following state law for serving a
summons in an action brought in courts of general jurisdiction in the state where the district court
is located or where service is made, or by (A) delivering a copy of the summons and of the
complaint to the individual personally; (B) leaving a copy of each at the individual’s dwelling or
usual place of abode with someone of suitable age and discretion who resides there; or (C)
    Case 6:21-cv-00162-ADA-JCM Document 166-1 Filed 06/24/21 Page 3 of 4




delivering a copy of each to an agent authorized by appointment or by law to receive service of
process. See Fed. R. Civ. P. 4(e).

        To effect proper service upon the United States, compliance with Rule 4(i) of the Federal
Rules of Civil Procedure is required. Specifically, Rule 4(i)(1) directs that service upon the
United States shall be accomplished by (1) delivery of a copy of the summons and complaint to
the United States Attorney for the district in which the action is brought (or upon an employee
designated by the United States Attorney in writing filed with the Clerk of the Court in which the
action is brought); or (2) by sending the summons and complaint, by registered or certified mail,
addressed to the Civil-Process Clerk at the U.S. Attorney’s office; and by sending copies of the
summons and complaint, by registered or certified mail, to the Attorney General of the United
States, United States Department of Justice, 950 Pennsylvania Avenue, N.W., Washington, D.C.
20530.

       You may accomplish service upon the U.S. Attorney’s Office by having the summons
and your complaint mailed by certified or registered mail to:

       Civil Process Clerk
       U.S. Attorney’s Office – Western District of Texas
       601 NW Loop 410, Suite 600
       San Antonio, TX 78216.

       At this time, service has not been effected on the United States because the summons and
a copy of the complaint were not sent by registered or certified mail or addressed to the Civil
Process Clerk of our U.S. Attorney’s Office and it failed to contain a summons. Additionally,
please be advised that the United States is not among those individuals or entities specified by
Rule 4(d)(1) to waive service of a summons.

        Service on the individual defendants has also been defective for reasons articulated in
ECF No. 132 and because the proof of service on file does not reflect service otherwise in
accordance with Federal Rule of Civil Procedure 4. See, e.g., ECF No. 92 (reflecting attempted
service on Nancy Pelosi, with return of service signed by “E. Williams”).

        I hope that you can appreciate that with approximately 1,000 civil complaints filed yearly
against the United States in our District, strict compliance on service is required in order to
ensure proper tracking and timely responses for these cases. Please perfect service as required by
the Federal Rules of Civil Procedure. Until proper service has been accomplished on the federal
defendants and the United States, the individual federal defendants are not properly joined to this
action, and no answer or responsive pleading is required. Fed. R. Civ. P. 12(a)(2).




                                                2
      Case 6:21-cv-00162-ADA-JCM Document 166-1 Filed 06/24/21 Page 4 of 4




        Thank you for your attention to this matter.
                                                       Sincerely,

                                                       Ashley C. Hoff
                                                       United States Attorney

                                              By:      /s/ Faith Johnson Lowry
                                                       Faith Johnson Lowry
                                                       Assistant United States Attorney




cc:     Via PACER
        U.S. District Clerk’s Office




                                                 3
